Citation Nr: 1048474	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for dysthymic disorder.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for radiculopathy of the 
right upper extremity as secondary to service-connected chronic 
lumbar strain with left sacroiliitis and residuals of thoracic 
sprain.

4.  Entitlement to service connection for radiculopathy of the 
left upper extremity as secondary to service-connected chronic 
lumbar strain with left sacroiliitis and residuals of thoracic 
sprain.

5.  Entitlement to service connection for radiculopathy of the 
right lower extremity as secondary to service-connected chronic 
lumbar strain with left sacroiliitis and residuals of thoracic 
sprain.

6.  Entitlement to service connection for radiculopathy of the 
left lower extremity as secondary to service-connected chronic 
lumbar strain with left sacroiliitis and residuals of thoracic 
sprain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to June 1999, 
January 2002 to June 2002 and April 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2008 and February 2009 rating decisions 
of the RO in North Little Rock, Arkansas.  The November 2008 
rating decision, in pertinent part, denied service connection for 
a right knee condition and radiculopathy of the bilateral upper 
and lower extremities.  The February 2009 rating decision 
continued a 50 percent evaluation for dysthymic disorder.  

The Board notes that although the Veteran resides in Oklahoma, 
jurisdiction over the claims file belongs to the North Little 
Rock RO because the Veteran is a VA employee at the RO in 
Muskogee, Oklahoma.  

In February 2010, a personal hearing was held at the Muskogee RO 
before a Decision Review Officer (DRO).  Subsequently, the 
Veteran testified at an October 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  Transcripts of these 
proceedings have been associated with the claims file.  

Subsequent to the issuance of the August 2010 supplemental 
statements of the case (SSOCs), the Veteran submitted additional 
evidence in support of his radiculopathy claims.  The Veteran has 
waived RO consideration of that evidence in an October 2010 
submission.  However, as this issue is being remanded, as 
explained below, the Agency of Original Jurisdiction (AOJ) will 
have the opportunity to review this evidence.  

The Veteran also initiated appeals of a February 2008 rating 
decision granting service connection for tinnitus and denying 
service connection for bilateral hearing loss, and November 2008 
rating decision confirming and continuing the previous denial of 
service connection for bilateral hearing loss.  A statement of 
the case was issued in August 2010. The appellant did not respond 
with a timely substantive appeal.  These issues are not before 
the Board.

The issues of service connection for a right knee disability and 
radiculopathy of the bilateral upper and lower extremities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's dysthymic disorder is manifested by depressed mood, 
irritability, impaired impulse control, sleep impairment, panic 
attacks at least once a week, and homicidal ideation.
CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but no 
higher, for dysthymic disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

In this case, the Veteran was given proper VCAA notice in a July 
2009 letter.  This letter provided him with notice concerning the 
assignment of disability ratings, examples of the types of 
evidence he could submit, and the specific rating criteria for 
evaluating dysthymic disorders.  In response, the Veteran 
indicated that he had no other information or evidence to give VA 
to support his appeal and asked VA to decide his appeal as soon 
as possible.  Subsequently, the claim was readjudicated in the 
May 2010 statement of the case (SOC) and the August 2010 SSOCs.  
Thus, there was no deficiency in notice and a harmless error 
analysis is not necessary.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records have 
been associated with the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran a VA psychiatric examination in 
November 2008.  The Board finds this examination to be 
comprehensive and sufficient in addressing the severity of the 
Veteran's disability.  In this regard, it is noted that the 
opinion was rendered by a medical professional following a 
thorough examination and interview of the Veteran and review of 
the claims file.  The examination report is thorough and 
supported by other evidence of record.  The examination in this 
case is adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Rating

The Veteran seeks an increased rating for his service-connected 
dysthymic disorder, currently evaluated as 50 percent disabling.  
For the reasons that follow, the Board finds that an increased 
rating is warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected dysthymic disorder is evaluated 
under Diagnostic Code 9433, the general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009). Disability ratings 
are assigned according to the manifestation of particular 
symptoms, as listed in the rating formula. The list of symptoms 
in the rating formula is not intended to constitute an exhaustive 
list, but rather shows examples of the types and degrees of the 
symptoms, or their effects, that would justify a particular 
rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 
(2002). Accordingly, the evidence considered in determining the 
level of impairment under § 4.130 is not restricted to the 
symptoms provided in the diagnostic code. Instead, VA must 
consider all symptoms of a claimant's disability that affect the 
level of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following: 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.

And the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name. See 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). A GAF 
score is just one part of the medical evidence to be considered 
and is not dispositive. The same is true of any physician's 
statement as to the severity of a disability. It remains the 
Board's responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

According to the GAF scale, a score within the range of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 46.  A 
score of 51 to 60 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  DSM-IV at 47.  
A score of 41 to 50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  

VA treatment records reflect ongoing psychotherapy for the 
Veteran's dysthymic disorder.  In May 2008, the Veteran denied 
panic attacks but reported getting agitated very easily.  He felt 
hopeless and helpless at times and felt like he may break down 
and cry at times.  He did not sleep well, tossing and turning all 
night, and he had a lot of back pain.  He had a lot of racing 
thoughts and had a hard time concentrating.  The Veteran did not 
like being around crowds of people or socializing with others too 
much.  Mood was "irritated" and affect was casual.  The Veteran 
said he daydreamed about hurting people sometimes but that he 
would not act on these thoughts unless he became very mad.  

In June 2008, the Veteran denied suicidal thoughts but reported 
still having some homicidal thoughts when angry.  He was afraid 
that he could hurt his step son when angry.  

At a VA psychotherapy session in September 2008, the Veteran did 
not endorse any suicidal ideations, homicidal ideations or 
audio/visual hallucinations.  In October 2008, the Veteran again 
denied current suicidal ideation and homicidal ideation.  
Delusions and hallucinations were also denied.  In November 2008, 
the Veteran indicated that irritability was still problematic, 
but that he was a little more patient with his stepson.  He 
reported homicidal thoughts with "stupid people" with no 
intention to act on them, depending on the situation.  

The Veteran was afforded a VA psychiatric examination in November 
2008.  It was noted that his current treatment regiment included 
anti-depressants and individual psychotherapy.  Mood was anxious, 
hopeless, depressed, fearful, angry and irritable.  Attention 
disturbances included being easily distracted and having a short 
attention span.  Persistent persecutory delusions were noted.  In 
terms of sleep impairment, it was noted that the Veteran had 
trouble staying asleep mostly because of pain and sometimes due 
to bad dreams; he typically got 4 or 5 hours of sleep, which 
increased his irritability.  There were no hallucinations.  
Obsessive/ritualistic behavior was noted.  The Veteran reported 
panic attacks at least once a week when around people; he would 
panic about hurting someone.  He also reported having homicidal 
thoughts and having made plans.  There were no suicidal thoughts.  
Impulse control was poor.  It was noted that the Veteran feared 
hurting someone, and felt bad if he did say or do something 
hurtful.  The Veteran's usual occupation was a veterans claims 
examiner.  Regarding problems related to occupational 
functioning, decreased concentration, increased absenteeism, 
memory loss and poor social interaction were noted.  It was noted 
that stress at work had increased and his mother-in-law was 
spoiling his stepson but that his current condition was not 
otherwise found to be much different than described at his last 
VA examination.  The Veteran was diagnosed with dysthymic 
disorder and assigned a GAF score of 55.  

At a July 2009 and September 2009 VA psychotherapy sessions, 
there were no findings of current suicidal ideation, homicidal 
ideation, delusions or hallucinations.  In October 2009, it was 
noted that sleep continued to be "bad."  The Veteran reported 
having some gruesome nightmares, such as coming home and finding 
his children crucified.  He adamantly denied suicidal or 
homicidal thoughts.  At psychotherapy sessions in December 2009, 
January 2010, February 2010, April 2010 and August 2010, there 
were again no findings of current suicidal ideation, homicidal 
ideation, delusions, and hallucinations.  

A September 2008 statement from J.B.C., one of the Veteran's co-
workers, attests to the Veteran getting very irritated with his 
co-workers at times.  It is reported that the Veteran had made 
such remarks about co-workers and supervisors as wanting to 
"throw them out the window" and wanting to "rip her face off."  

At the February 2010 DRO hearing, the Veteran reported having 
homicidal thoughts but no plans.  Thereafter, at the October 2010 
videoconference hearing, the Veteran testified that his symptoms 
of suicidal and homicidal thoughts had stopped showing up in his 
recent treatment records because the symptoms were continuous and 
they had stopped talking about it.  

Taking into account all of the relevant evidence of record, the 
Board finds that there is sufficient evidence to establish that 
the Veteran is deserving of a 70 percent rating, given that he 
has occupational and social impairment with deficiencies in most 
areas, to include work, family relations and mood.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9433 (criteria for 70 percent rating).  
VA treatment records show that the Veteran has reported homicidal 
thoughts and/or ideations on many occasions, and that he has 
expressed concern about not wanting to harm his stepson.  His 
problems with irritability have affected his relationship with 
his wife.  The Veteran has consistently been noted as having 
problems at work as a result of his irritability.  The evidence 
also shows symptoms of depressed and irritable mood, sleep 
impairment, and panic attacks at least once a week.  The Veteran 
has been assigned GAF scores ranging from 50 most recently in 
August 2010, to 65 back in October 2008.  Such scores reflect 
symptoms widely ranging from mild to moderate to serious in 
severity.  See DSM-IV at 47.  In this case, however, the Board 
finds the Veteran's testimony at the October 2010 hearing as to 
the continuity of his symptoms of homicidal thoughts to be 
credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.).  Although the Veteran 
specifically denied homicidal thoughts in October 2009, the 
evidence does show that homicidal thoughts and/or ideation were 
previously reported on numerous occasions.  In addition, the 
absence of findings of homicidal ideation, as indicated in the 
2009 and 2010 VA treatment records, do seem to support the 
Veteran's contention that they stopped talking about these 
symptoms.  In this regard, the Board finds the Veteran's level of 
disability to be more accurately represented by his most recently 
reported GAF score of 50, which reflects serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV at 47.  

Considering the totality of the evidence, the Board finds that 
the Veteran's symptomatology more nearly approximates the 
criteria for a 70 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9433.  The Board finds that the frequency and 
severity of his symptoms support the assignment of an increased 
rating.  Giving the Veteran the benefit of the doubt, the 
evidence is at least in equipoise, and shows that his dysthymic 
disorder is productive of serious occupational and social 
impairment, with deficiencies in most areas, to include work, 
family relations and mood, due to homicidal ideation, impaired 
impulse control, and difficulty in adapting to stressful 
circumstances.  See 38 C.F.R. § 4.130, Diagnostic Code 9433 
(criteria for 70 percent rating).  As such, the Board concludes 
that an increased rating of 70 percent, but no higher, is 
warranted for the Veteran's dysthymic disorder.  

The Board has considered an initial disability rating in excess 
of 70 percent. However, the Veteran's symptomatology as described 
in the evidence above does not meet the criteria for a 100 
percent rating. The Veteran does not exhibit any of the symptoms 
listed under the 100 percent rating criteria.  See 38 C.F.R. § 
4.130, Diagnostic Code 9433 (criteria for 100 percent rating).  

Furthermore, the Board has considered the rule for staged 
ratings. Fenderson, supra; Hart, supra. However, as the evidence 
does not show that the criteria for an initial rating in excess 
of 70 percent have been met at any time during the period on 
appeal, the Board concludes that staged ratings are inapplicable. 

In light of the foregoing, the Board concludes that a higher 
rating of 70 percent, but no higher, is warranted for the 
Veteran's dysthymic disorder.  The benefit-of-the- doubt rule has 
been applied in arriving at this decision. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's dysthymic disorder is 
not inadequate.  His complained-of symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  While the symptoms do appear to present difficulties in 
the area of employment, the disability is not shown to preclude 
the Veteran from working.  The Veteran is not shown to have any 
symptoms from his service-connected disorder that are unusual or 
are different from those contemplated by the schedular criteria.  
The available schedular evaluations for that service- connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

An increased rating of 70 percent, but no higher, for dysthymic 
disorder is granted, subject to the laws and regulations 
controlling the award of monetary benefits.  




REMAND

The Veteran is also seeking service connection for a right knee 
disability and radiculopathy of the bilateral upper and lower 
extremities.  After a thorough review of the claims file, the 
Board finds that the record is not sufficiently developed to 
ensure an informed decision on these issues.  

The issue of service connection for right knee disability was 
previously considered on the basis of direct service connection 
only.  No VA examination was provided.  At the October 2010 
videoconference hearing, the Veteran and his representative 
argued that his right knee disability was secondary to his 
service-connected right ankle instability with peroneal 
tendonitis.  The Board notes that establishing service connection 
on a secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In this case, a December 2009 VA treatment 
record shows that the Veteran was treated for complaints of 
chronic right knee pain.  The Veteran described the pain as 
stabbing and throbbing, and indicated that sometimes he could 
barely walk when in pain.  At the October 2010 hearing, the 
Veteran testified that his right ankle is weak and gives out, and 
causes him to twist his knee.  In light of the foregoing 
evidence, the Board finds it necessary to remand this issue for a 
VA examination to assess the current nature and etiology of the 
Veteran's claimed right knee disability, to include consideration 
of whether this disability was caused or aggravated by his 
service-connected right ankle disability.  See 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

As to the Veteran's claims of service connection for 
radiculopathy as secondary to service-connected chronic lumbar 
strain with left sacroiliitis and residuals of thoracic sprain, 
the Board notes that the Veteran was afforded a VA peripheral 
nerves examination in July 2008.  Sensory function and detailed 
reflex tests revealed normal findings.  Electromyography and 
nerve conduction studies were likewise normal.  The diagnosis was 
remote lumbosacral sprain without current evidence of 
radiculopathy.  The examiner noted that there was no nerve 
dysfunction.  At the October 2010 hearing, the Veteran testified 
that the radiculopathy in his arms and legs had been getting 
progressively worse.  The Veteran also submitted a private 
treatment report dated August 12, 2010 showing objective findings 
of radiculopathy on physical examination and an impression of 
facet dysfunction with lumbar radiculopathy.  As this recent 
medical evidence supports the Veteran's contentions that he has 
current symptoms of radiculopathy and that these symptoms have 
been getting worse, the Board finds that a new VA examination is 
warranted to further assess the current nature and etiology of 
his claimed radiculopathy.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for 
appropriate VA examination(s) to assess the 
current nature and etiology of his claimed 
right knee disability and radiculopathy of 
the bilateral upper and lower extremities.  
The claims file must be made available to 
the examiner and the examiner must note in 
the examination report that the file was 
reviewed.  Any appropriate testing should 
be conducted, and the results reviewed, 
prior to the final opinion.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to: (1) whether the Veteran has 
a current disability of the right knee; if 
so, (2) whether the right knee disability 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) 
related to his active military service or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability); and (3) whether the right 
knee disability is at least as likely as 
not etiologically related to his service-
connected right ankle instability with 
peroneal tendonitis via causation or 
aggravation, or whether such a 
relationship is unlikely.  

In addition, the examiner should render an 
opinion as to: (1) whether the Veteran has 
radiculopathy of the upper right extremity, 
upper left extremity, lower right extremity 
and lower left extremity; and if so, 
(2) whether such radiculopathy is at least 
as likely as not (i.e., to at least a 50:50 
degree of probability) etiologically 
related to his service-connected chronic 
lumbar strain with left sacroiliitis and 
residuals of thoracic sprain via causation 
or aggravation, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability.  In rendering 
this opinion, the examiner should be 
mindful of the August 12, 2010 private 
treatment report from Dr. Emel, which shows 
findings of lumbar radiculopathy.  If the 
findings on VA examination differ from 
those reflected in the aforementioned 
private treatment report, the examiner 
should attempt to reconcile these 
differences.  

A complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to form 
an opinion without resorting to 
speculation, the examiner should so state 
and provide the reasons why an opinion 
would require speculation.  

2.  Thereafter, the AOJ should readjudicate 
the claims.  All new evidence received 
since the issuance of the August 2010 SSOCs 
should be considered.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished an SSOC and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


